Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has overcome the prior rejections both art and 112 due to the instant amendments and arguments and explanations.
Further the closest prior art of FITZPATRICK in US 20150114871 in view of WEST in US 2005186121 and further in view of NICOLETTI in US 20110226662 cited in the last action, and also DEUTSCHLE in US 20150108034 fail to teach or reasonably suggest:
The flat supporting surface faces the receptacles, and wherein the base plate is capable of being of pulled in a direction parallel to the flat supporting surface, and wherein the plurality of vials are separated from the bearing member without any movement of the accommodation member relative to the bearing member in a direction perpendicular to the flat supporting surface, in combination with all of the other claimed features on the instant invention. In addition-the other cited pieces of prior art mostly seem to use a foil protectant cover which the instant invention does not do.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344. The examiner can normally be reached 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA M. FRITCHMAN
Primary Examiner
Art Unit 1797